DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is in response to a Request for Continued Examination dated January 5, 2022. Claims 1-2, 4-10 and 12 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via in a telephone interview with RAIMOND SALENIEKS Esq. on March 23.2022


ABSTRACT OF THE DISCLOSURE


Allowable Subject Matter
Claims 1-2, 4-10 and 12 are pending 
Claims 1-2, 4-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Metaireau discloses “forwarding the transaction instruction message to a third party server to effect transfer of monetary value between an account associated with the first user and an account associated with the second user. (Metaireau, para. 0012).
The transaction instruction message  comprising an identifier of the second user and a requested transfer value; identifying the second telecommunications network based on the identifier of the second user; calculating a credit value for the transaction; generating a second transaction instruction message and forwarding the second transaction instruction message to the second telecommunications network for crediting in the second telecommunications network an account associated with the second user; generating an accounting packet associated with at least one transaction, the accounting packet including an identifier of the first telecommunications network, an identifier of the second telecommunications network  (Metaireau, para. 0015). 
The transaction request from the first mobile device comprises information identifying the recipient and a transaction value and a selection of information specifying one or more transaction charges in dependence on at least one of the identity of the first communications network and the identity of the second communications network; and processing the transaction in dependence on the transaction value and the one or more transaction charges. (Metaireau, para. 0018). 
The applicable charges “can be determined dynamically, on a per-transaction basis, based on the source/destination network of the request, providing greater flexibility in the processing of requests. (Metaireau, para. 0017).

Regarding independent claims 1 and 9, taken either individually or in combination with other prior art of record fails to teach or render obvious the invention as claimed as follows:
1. (Currently amended) A method of processing a transaction in an IP telecommunications network between a source terminal and a destination terminal, wherein the method comprising: 
receiving, by a banking services system, referred to as source banking transfer system (BTS), connected to the source terminal, a transaction request originating from the source terminal, the request carrying at least one identifier of the destination terminal and a transaction amount, 
obtaining, by a current execution entity of the source BTS, the obtaining destination terminal location information implementing at least one iteration of obtaining, location information of at least one next execution entity of the source BTS, from the BLDB location database and the at least one identifier of the destination terminal, and wherein the last execution entity delivers the destination terminal location information, 
determining, by the source BTS, at least one banking services system, referred to as destination BTS, connected to the destination terminal, on the basis of the destination terminal location information, if the source BTS is not the destination BTS, at least one iteration of the following steps, implemented as long as the transaction request has not reached the destination BTS:
selecting an intermediate banking services system, referred to as intermediate BTS, taking into account at least one selection criterion to choose the most advantageous path to the destination BTS, and
transmitting the transaction request to the intermediate BTS; and transmitting to the destination terminal, by the destination BTS, the request or one item of information relating to the transaction.
2. (Previously Presented) The processing method of claim 1, wherein the at least one selection criterion is one of the following: a minimum transfer cost; a minimum number of intermediate BTSs; and a minimum distance between two BTSs.
3. (Canceled).
4. (Previously Presented) The processing method of claim 1, wherein the method additionally comprises a prior phase for initializing at least one banking services system, referred to as local BTS, comprising:
building or updating the at least one location database (BLDB), the location database (BLDB) comprising: a local database (LLDB), comprising location information relating to at least one terminal connected to the local BTS, identified by an identifier, and an interconnection database (BIDB), comprising location information relating to at least one terminal connected to at least one remote BTS; and the configuration of at least one execution entity of the local BTS with at least one item of location information of the location database (BLDB).
5. (Previously Presented) The processing method of claim 4, wherein the method additionally comprises a discovery phase of at least one remote BTS, comprising sending by the local BTS, in at least one communication network to which the local BTS is connected, a discovery message indicating the ability of the local BTS to process transactions.
6. (Previously Presented) The processing method of claim 4, wherein the method additionally comprises an interconnection phase of the local BTS with at least one remote BTS comprising:

7. (Previously Presented) The processing method of claim 4, wherein the method additionally comprises a location information exchange phase, comprising: transmitting, by the local BTS, to at least one remote BTS, a location message carrying at least one identifier of a terminal connected to the local BTS associated with at least one item of location information of this terminal, and updating the interconnection database (BIDB) associated with the remote BTS upon receipt, by the remote BTS, of the location message.
8. (Previously Presented) The processing method of claim 1, wherein the transaction request also carries at least one item of information selected from the following:
a currency or a unit for the transaction,
an execution date for the transaction,
an indicator indicating if the source terminal wants to be informed of the transaction status, an identifier of the transaction, a security identifier, and
an identifier of a remote BTS through which the transaction request transits.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696